ORDER

PER CURIAM.
Joann and Christopher (Appellants) appeal from a final judgment of the Circuit Court of St. Louis County dismissing their medical malpractice action against Respondents Thomas P. Shaner, M.D., and Joseph Herrmann, M.D. The Circuit Court determined that the Appellants’ petition was barred by the statute of limitations, Section 516.105 RSMo (2000), and that the savings statute, Section 516.230 RSMo (2000), was inapplicable.
*619We have reviewed the briefs of the parties and the record on appeal. We find that the court below did not erroneously declare or apply the law. A written opinion would have no precedential value. We affirm the judgment in accordance with Rule 84.16(b).